Memorandum by the Court.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, dated April 23, 1969 which affirmed the initial disqualification of claimant from receiving benefits effective October 5, 1968 for voluntarily leaving her employment to follow her spouse to another locality. While we recognize that claimant’s employment was undoubtedly essential to supplement the income of her husband while he served with the Armed Forces, nevertheless it is established that she left her employment for the reason of joining her husband in another locality and under such circumstances the board may find that she is disqualified pursuant to section 593 (subd. 1, par. [b]) of the Labor Law. (Bee Matter of Ost [Catherwood], 26 A D 2d 979; Matter of Loba [Catherwood], 28 A D 2d 1184.) Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.